Title: From George Washington to Joseph Chew, 25 September 1774
From: Washington, George
To: Chew, Joseph



Dear Sir,
Philadelphia Septr 25th 1774

It would have given me sincere pleasure to have serv’d you in your request of March the 10th (which by the by did not come to my hands till sometime late in May; after Colo. Pendleton, at the desire of Mr Madison, had made an unsuccessful application to Lord Dunmore for the Land you claim under your Brother Colby; whose Merits well entitles his heir to the Kings bounty) I say to have serv’d you in this affair would have given me a singular pleasure, and I should have set about the work with great chearfulness had I not in an exact similar Instance been repuls’d by his Lordship before; and made acquainted much abt that time, by him, that he had just receiv’d orders to grant no more Lands to any person whatsoever till his Majesty’s further pleasure should be known: In consequence of which (though it would not he added affect the Warrants he had granted antecedent thereto, and which were many) he absolutely refused to Issue Warrants to those who personally applied: Under these circumstances, and, as I before observ’d, a refusal to Colo. Pendleton, I judg’d it altogether inexpedient to apply till things should be put on a different face; but if I can at any time hereafter serve you in this, or any other matters, I shall do it with great chearfulness, as I shall always retain a grateful remembrance of the civilities I have receiv’d at your hands.
It gave me exceeding great concern to hear that any untoward accident or losses should injure you either in your property, or domestick fecility. And the more so, as the death of Sir William Johnson, on whom you seem’d to rely, may possibly be attended with some additional misfortune.

In respect to the New Government on the Ohio, I scarce know what acct to give you of it. for four years last past we have been told that the next Packet was to bring a confirmation of the Grant &ca—this is still the cry among the friends to that Government in this city, but the authorities for the report I am ignorant off. In the mean while, the Country is filling with People, and but for the disturbances with the Indians, I suppose that by next spring all the valuable Lands within the limits of their Grant would have been claim’d, if not settled—What will be the consequence of all this, I know not—great confusion I fear will ensue if the Government should take place.
Not knowing before, in what manner to convey a Letter to you, is the cause of my silence till this time, & not the want of Inclination as I shall always be glad to hear from you, being Dr Sir Yr most obedt servt

Go. Washington

